Citation Nr: 0800446	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a restoration of a 30 percent disability 
rating for service-connected irritable bowel syndrome (IBS), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
IBS, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1984 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran has since relocated, and 
original jurisdiction now resided in the RO in St. Louis, 
Missouri.

Procedural history

In a July 1995 rating decision, the RO in St. Louis, Missouri 
granted service connection for irritable bowel syndrome 
(IBS). A noncompensable (zero percent) disability rating was 
granted.  In a September 2000 rating decision, the RO 
increased the veteran's disability rating to 10 percent.  Her 
disability rating was again increased by the RO to 30 percent 
in a November 2000 rating decision. 

In October 2003 the veteran filed a claim seeking an 
increased rating for her IBS.  Following a VA examination, 
the RO in Muskogee, Oklahoma, in February 2004, proposed to 
reduce the assigned disability rating from 30 percent to 10 
percent.  
The veteran was informed of the proposed reduction by letter 
dated February 9, 2004.  She did not respond.  In the above-
mentioned May 2004 rating decision, the disability rating was 
reduced to 10 percent, effective August 1, 2004.  The veteran 
has perfected an appeal of that decision.

In the veteran's July 2005 substantive appeal (VA Form 9), 
she requested a hearing before a Veterans Law Judge.  In 
December 2006 the RO sent the veteran a notice letter 
informing her that the videoconference hearing she requested 
would be held in January 2007.  She failed to report for this 
hearing.  In March 2007 the Board noted that the address 
contained on the veteran's December 2006 hearing notice 
letter was incomplete.  The Board remanded the case in order 
to obtain the veteran's proper address and provide her with a 
personal hearing. 

In October 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

Additionally submitted evidence

Shortly after the October 2007 hearing, the veteran submitted 
additional medical evidence directly to the Board.  The 
veteran specifically waived local consideration of this 
evidence by the RO during the October 2007 hearing orally and 
by written waiver.  See 38 C.F.R. § 20.1304 (2007); see also 
the October 2007 hearing transcript, pages 12-13, 20. 


FINDINGS OF FACT

1.  The veteran's service-connected IBS was rated 30 percent 
disabling for less than five years when the RO reduced the 
rating to 10 percent.  

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for IBS, to include 
providing proper notification of the proposal to reduce the 
disability rating and giving the veteran the opportunity to 
submit evidence.

3.  The veteran's IBS is manifested by cyclical constipation 
and diarrhea with occasional vomiting and abdominal pain. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of May 2004 implementing the proposed reduction in 
the disability rating assigned for IBS from 30 percent to 10 
percent.  
38 C.F.R. § 3.105(e) (2007).

2.  The reduction of the veteran's disability rating for IBS 
from 30 percent to 10 percent was warranted, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.114, 
Diagnostic Code 7319 (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the veteran's IBS 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks restoration of the assigned 30 percent 
disability rating for her service-connected irritable bowel 
syndrome (IBS).  Her October 2003 claim for an increased 
rating also remains pending.  The Board will address each 
issue in turn.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In March 2007, the Board remanded the case to the AMC in 
order to obtain a proper mailing address for the veteran and 
provide a videoconference hearing.  The record reveals that 
the veteran's proper address was identified in July 2007 and 
a videoconference hearing was provided in October 2007.  The 
veteran's mailing address and a transcript of the 
videoconference have been associated with the claims folder.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated November 3, 2003, including a request for evidence 
showing "that your service-connected condition has gotten 
worse."  Moreover, the RO sent the veteran a letter in 
February 2004 explaining the proposed reduction in VA 
benefits for her service-connected irritable bowel syndrome.  
The letter, along with an enclosed February 2004 rating 
decision, explained that the RO proposed to reduce the 
veteran's disability rating from 30 percent disabling to 10 
percent disabling based on evidence from the veteran's 
November 2003 VA examination.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
November 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the November 2003 letter that VA would assist 
her with obtaining "relevant Federal records, including 
service records, VA medical Center records, and records from 
other federal agencies, such as the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records "to include records from State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."   Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The November 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the November 2003 letter specifically 
requested of the veteran: It is "still your responsibility 
to support your claim with appropriate evidence."  
Furthermore, a March 20, 2006 notice letter informed the 
veteran "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information or evidence concerns the level of your disability 
. . . please tell us or give us that evidence now."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-mentioned March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA medical treatment 
records and provided her with several VA examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  She 
exercised the option of a personal hearing and was afforded 
one in October 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to a restoration of a 30 percent disability 
rating for service-connected IBS, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2007).  

Specific schedular criteria 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's IBS is currently rated under Diagnostic Code 
7319.  Diagnostic Code 7319 is deemed by the Board to be the 
most appropriate, primarily because it pertains specifically 
to the disability at issue (irritable bowel syndrome).  The 
veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 7319.

Under Diagnostic Code 7319 [irritable colon syndrome], a 30 
percent disability rating is warranted for severe IBS with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress; a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress. See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2007).

The Board observes in passing that the word "severe" is are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". See 38 C.F.R. § 4.6 (2007). Although the word 
"severe" is not defined in VA regulations, "severe" is 
generally defined as "extremely intense"  See Webster's New 
World Dictionary, Third College Edition (1988), 1012.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Id., 871.

Reductions in ratings

(i.) Basis for reduction

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2007).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2007).

(iii.) Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
However, the Court has specified a different burden of proof 
with respect to ratings reductions claims:

Because the issue in this case is whether the RO was 
justified in reducing the veteran's 60 percent rating, 
rather than whether the veteran was entitled to 
"reinstatement" of the 30 percent rating, the Board 
was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995).

Analysis

For reasons expressed below, the Board concludes that the 
reduction in the assigned disability rating from 30 percent 
to 10 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the 
30 percent rating is appropriate.

As detailed in the Introduction, the veteran was awarded a 30 
percent disability rating for her IBS in November 2000.  When 
the veteran's rating was reduced effective August 1, 2004, it 
had thus been in effect for less than five years.  Therefore, 
the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply 
and a single reexamination disclosing improvement in the 
disability is sufficient warrant reduction in a rating. See 
38 C.F.R. § 3.344(c).  

The veteran was informed of the proposed reduction in the 
February 2004 letter described in the VCAA discussion above, 
and she was offered the opportunity to identify and/or submit 
evidence.  No additional evidence or information was 
submitted, and the veteran's disability rating was reduced in 
a May 2004 decision.  
Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the veteran received appropriate notice of the 
proposed reduction and was accorded the opportunity to 
respond.  

The Board will now move on to a discussion of the substance 
of the veteran's claim, namely that her disability rating 
should not have been reduced based on the evidence.   

The veteran's 30 percent disability rating was reduced to 10 
percent based on the above-mentioned November 2003 VA 
examination report.  In this report, the VA examiner noted 
that the veteran's IBS manifested in nausea, vomiting and 
diarrhea occurring intermittently, with each occurrence 
lasting 2 days.  The VA examiner also noted that the veteran 
experienced abdominal pain during flare-ups in the form of 
recurrent episodes of cramping.  The report explained that 
these flare-ups occur intermittently, less than 1/3 of the 
year.  

Based on this evidence, the RO reduced the veteran's 
disability rating, stating:  

A 10 percent evaluation is warranted because [the 
November 2003] VA examination shows moderate 
intermittent recurrent episodes of irritable bowel 
syndrome.  In order to warrant a higher evaluation there 
must be evidence of severe irritable bowel syndrome with 
more or less constant symptoms."  

This is a correct restatement of the schedular criteria, and 
the RO's decision appears to be congruent with the evidence 
then of record, namely the report of the November 2003 
examination.  The Board additionally observes that the 
previous VA examination, in June 2001, specifically described 
the effects of the veteran's IBS as "moderate during 
exacerbations, although she notes that routinely she has good 
control with [medications]."  Moreover, there are of record 
no VA outpatient treatment records prior to the reduction, 
which is also suggestive of at worst moderate distress.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]. 

The November 2003 VA examination, as well as the previous 
examination, did not reveal more or less constant abdominal 
distress or severe IBS.  Moreover, the lack of any other 
evidence suggests that the disability was at worst moderate.  
The veteran did not submit any evidence to refute the 
November 2003 VA examination or dispute the RO's proposed 
rating reduction.  In short, there is of record no evidence 
which would justify the maintenance of the 30 percent rating 
under Diagnostic Code 7319.  

To the extent the veteran argues that her address changed and 
she was unaware of the proposed reduction, the Board notes 
that it is incumbent upon the veteran to keep VA apprised of 
her whereabouts.  The Court has held that VA may rely on the 
"last known address" shown of record, see Thompson v. 
Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the 
appellant]". See Hyson v. Brown, 5 Vet. App. 262 (1993).

Based on this record, the Board finds that a preponderance of 
the evidence establishes that the symptoms identified by the 
November 2003 VA examination are congruent with a 10 percent 
disability rating, and that the reduction from the previously 
assigned 30 percent rating by the RO was warranted.  See 
Brown and Kitchens, both supra.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
supports a reduction in the assigned rating for IBS from 30 
percent to 10 percent, effective August 1, 2004.

2.  Entitlement to an increased rating for service-connected 
IBS, currently evaluated as 10 percent disabling.

Relevant law and regulations

Specific schedular criteria

The rating criteria for irritable colon syndrome [Diagnostic 
Code 7319] has been set forth above and need not be repeated. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

As has been described in the Introduction, in addition to 
requesting that the previously assigned 30 percent disability 
rating be restored, the veteran has asked for a disability 
rating in excess of the currently assigned 10 percent rating.   

Schedular rating

As discussed in the law and regulations section above, to 
warrant a 30 percent disability rating under Diagnostic Code 
7319, the evidence must show severe IBS with more or less 
constant abdominal distress.

As noted above, the veteran's November 2003 VA examination 
revealed that she suffers from recurrent episodes of 
abdominal cramping and pain during flare ups which occur less 
than 1/3 of the year lasting for only 2 days.  During these 
flare ups the veteran must remain at home.  The previous VA 
examination, in June 2001, identified essentially identical 
symptoms, and as quoted above described the veteran's IBS as 
"moderate".  The VA examiners report also stated that the 
veteran's IBS manifests in nausea, vomiting and diarrhea. 

VA treatment records from August 2004 indicate that the 
veteran experiences intermittent cramping with pain.  
Additional treatment records from December 2004 state that 
the veteran was experiencing daily abdominal pain with 
cramping and gas. 

In August 2006 the veteran appeared before a VA examiner, who 
stated that the veteran's main problem associated with her 
IBS is "constipation alternating with diarrhea."  During 
the examination the veteran confirmed that her IBS symptoms 
follow a predictable pattern.  The examiner's report 
indicates that during a typical cycle the veteran will 
experience diarrhea for two days with 4-5 movements per day, 
thereafter the veteran will not experience another bowel 
movement for two weeks.  At the end of this 2 week period, 
during days 12, 13, and 14, the veteran will experience 
abdominal cramping due to distension.  She will take a stool 
softener near the end of this two week cycle and begin the 
diarrhea phase again.  During the examination the veteran 
denied any nausea, vomiting and weight loss. The VA examiner 
stated that the veteran had normal bowel sounds and mild 
tenderness in the left lower quadrant and both the right and 
left upper quadrants. 

During the veteran's October 2007 hearing, she testified 
about the above-mentioned cycle of constipation and diarrhea, 
with flare-ups occurring once a month and lasting 2 or 3 
days.  See the October 2007 hearing transcript, page 8, 14.  
The veteran also testified that she experienced occasional 
vomiting and difficulty sleeping. Id at 10-11.  

The veteran has testified that her IBS has caused her to miss 
a week's worth of work.  See the October 2007 hearing 
transcript, page 18.  This is congruent with the medical 
evidence of record, which describes the veteran's condition 
results in 5 days of lost time from work. See the November 
2003 VA examination report.

Following the October 2007 hearing, the veteran submitted a 
statement from S.S., N.P.  In this statement S.S. states that 
she has been treating the veteran since January 2006 and that 
the veteran has persistent symptoms of abdominal cramping, 
constipation, vomiting, bloating and gas.  
 
The medical evidence of record thus shows a disease process 
which is productive of some limited functional impairment, 
manifested by losing a week of work a year.  The Board finds 
that such cannot be said to be severe (i.e., "extremely 
intense") and is more aptly described as moderate (i.e., 
"of average or medium quality, amount, scope").  Moreover, 
while the veteran may experience some persistent symptoms, 
the medical evidence, along with her own testimony, states 
that that her IBS flare-ups are confined to certain times of 
the month for a period of two days.  Therefore, it does not 
appear that the veteran suffers from "more or less 
constant" abdominal distress.

In short, the evidence of record leads to the conclusion that 
the veteran's IBS, which undoubtedly causes some decrease in 
functioning, is not of such severity to allow for the 
assignment of a 30 percent rating. 

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for her service-connected IBS 
was filed in October 2003.  Therefore, the relevant time 
period under consideration is from October 2002 to the 
present.  

As has been discussed above, a 30 percent disability rating 
was in effect from prior to October 2002 until it was reduced 
by the RO to 10 percent effective August 1, 2004.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 2002 to the present.  

In this case, the evidence associated with the veteran's 
claims folder demonstrates that the veteran's IBS symptoms 
remained constant throughout the appeal period.  As described 
in detail above, the VA examinations in June 2001, November 
2003 and August 2006, along with VA treatment records and 
testimony from the October 2007 hearing, all indicate that 
the veteran's IBS manifests in cyclical symptoms of 
constipation and diarrhea with occasional pain.  The medical 
evidence further indicates that the veteran experiences 
moderate to severe abdominal pain with cramping during the 
end of this two week cycle. 

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's IBS 
was more or less severe during the appeal period.  
Accordingly, there is no basis for awarding the veteran a 
disability rating other than the currently assigned 30 
percent from October 2002 to August 1, 2004 and a 10 percent 
rating thereafter. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
IBS disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected IBS.  The record does not show that the veteran has 
required any recent hospitalization for her IBS.  Indeed, it 
does not appear from the record that she has been 
hospitalized at all for her condition. Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  As illustrated above, the 
veteran's IBS has resulted in her missing 5 days from work a 
year.  Although the Board certainly has no reason to doubt 
the veteran's testimony that she suffers from pain, bloating, 
constipation, diarrhea and cramping as a result of her 
condition, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating.  There is nothing in the current 
evidence of record to indicate that the veteran's IBS causes 
any unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a restoration of a 30 percent disability 
rating for service-connected IBS is denied.

Entitlement to an increased rating for service-connected IBS, 
currently evaluated 10 percent disabling, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


